DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

A species restriction is required under 35 U.S.C. 121 and 372.

Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Claim 26 is a generic method, whereas the method of: A. claims 15-25; and B. claims 27-28, present distinct species of claim 26.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.



The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because a special technical feature is defined as: A contribution which each of the inventions, considered as a whole, makes over the prior art.  “Contribution” over the prior art requires that the “special technical feature” is considered with respect to both novelty and inventive step, in other words that the special technical feature is not anticipated or made obvious. 

Posteriori
Under PCT Rule 13.2, they lack unity of invention because even though the inventions of these groups require the technical feature of bouillon, this technical feature is not a special technical feature as it does not make a contribution over the prior art cited and made obvious because claim 15 is rejected over GB in view of Bump and Shin.
GB: GRESCH-BURG: JP 3482206 B2; published Dec. 22, 2003.
Bump: Chapter 3 of Processed Apple Products, copyright 1989.
Shin: KR 10-1685906 B1; PUBLISHED ON 19-Dec-2016.

GB teaches methods of making an apple juice, comprising: mixing a sugar-reduced apple juice, produced by removing sugar, with an apple juice without sugar reduction (i.e. conventionally produced) (ab.).
GB does not discuss pressing peels and apple cores, separately to make apple juice.


Bump teaches the manufacture of apple juice includes steps of crushing, milling, slicing, pressing or extraction; clarification; and filtration (pg. 54, line starting (LS): This chapter…). 
Bump also provides that in addition to whole apples, peels and cores have been used as raw material for apple juice (3rd full para. on pg. 59).
This provides that that components of apples are individually used to be pressed to make juice, including: 
Subjecting part A, the skin (i.e. peels), to a separate pressing process;
Subjecting part B, separating an uppermost layer of the fruit flesh on the outer periphery of the fruit from a core region of the fruit flesh (i.e. the separate core).
It is noted, that an apple core includes separating an uppermost layer of the fruit flesh on the outer periphery of the fruit, from a core region, of the fruit flesh, because the outer most rejoin of the flesh near the apple stem is part of the core and includes apple flesh.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making apple juice, as GB, to include the use of peels and cores, as claimed, because Bump illustrates that the art finds these parts of the apple to be suitable for similar intended uses, including methods of making apple juice (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

rd full para. on pg. 59), which imparts that pressed juices are made from separate parts of the apple.
The modified teaching does not discuss that separately made apple juices from different parts of the apple are combined to make a mixed apple juice.
Shin also teaches methods of making apple juice, and further provides combining juices made with different parts of the apples (ab.) because they have different nutrients, and therefore provide a mixed juice that is more abundant in nutrients (3rd para. of pg. 3). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making apple juice, as the modified teaching above, to include a step of combining apple juices made from separate parts of the apple, as claimed, because Shin teaches by doing this an apple juice having more abundant nutrition is achieved.
All of the claimed elements of the method of making apple juice are made obvious over the rejection above.
Therefore lack of unity is shown in by posteriori, after consideration of the prior art in relation to the claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack unity of invention because even though the inventions of these groups require the technical feature of a method of making apple juice, this technical feature is not a special 
There would be a serious search and examination burden if restriction were not required because the species are shown to have separate method steps which require a divergent field of search since, and therefore there would be a serious search and examination burden if restriction were not required because search strategy for distinct methods varies because their distinct limitations (e.g. inventions) require the searching of separate terms, concepts, and technologies; and grounds for allowance vary between them, which means the examination practice regarding reasons for considering allowance is distinct for such distinct groups.
A telephone call was made to M. Holman on 1/03/2022 to discuss an election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793